Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 8/5/2021. Claims 37 and 45 have been cancelled. Claims 55-56 have been added. 35, 36, 38-44, and 46-56 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35, 43, and 51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 36, 40, 42-44, 48, 50-52, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi (US20150351682) in view of Patwardhan (US20110206254) and Watanabe (US20180153422).
A method implemented by a terminal comprising: (paragraph 002 discloses a wrinkle detection method. Abstract discloses that this is done by an apparatus, which is mapped to be the terminal), determining in a skin detection mode, a to-be-detected original image based on a to-be-detected feature; (Abstract discloses a wrinkle detection for detecting, and therefore determining, whether a wrinkle is present in the image. Paragraph 0038 discloses a photographing unit that photographs an original image of the user's face. This apparatus would have to be in a skin detection mode as it focuses on analyzing the facial skin of a user), processing the to-be-detected original image according to a preset rule corresponding to the to-be-detected feature, to obtain a detection-specific image; (Yamanashi abstract discloses that this process is for wrinkle detection. Therefore, the image processing, which can be a set of rules, applied on the captured image, which is the original image, disclosed in paragraph 0039 corresponds to wrinkle detection to obtain a photographed image, which is the detection-specific image), determining a normal image (The normal image is the photographed image that goes straight from Fig. 2-120 to Fig. 2-150 as seen in Figure 2 and paragraph 0039), detecting the detection-specific image to determine a detection result image; (0042 discloses that the photographed image, which is the detection-specific image, is processed by the skin state detection unit Fig. 2-140, which includes the  wrinkle detection processing unit Fig. 3-223, to detect the wrinkle area in the image. 0059 discloses that based on the wrinkled area information that is input from the wrinkle detection processing  and determining a to-be-displayed image based on the detection result image and the normal image (Paragraph 0059 discloses that the image generation unit Fig. 2-150 superimposes the generated wrinkle image, which is the detection result image, and the photographed image, which is the normal image that does not go through the wrinkle determination processing arm as seen in Figure 2, to get the generated wrinkle-enhanced image, which is mapped to the to-be-displayed image, which is then displayed on the display unit 160).
However, Yamanashi does not explicitly disclose original image that is in a raw format or a normal image that is in a Joint Photographic Experts Group (JPEG) format;
Patwardhan evaluates skin tissue pigmentation and further discloses original image that is in a raw format (Patwardhan 0029-0030 discloses that the captured image will be ideally captured and stored in a raw format) and image that is in a Joint Photographic Experts Group (JPEG) format; (Patwardhan 0029-0030 discloses converting images from a raw format to other formats such as jpegs. Therefore it would be obvious for one of ordinary skill in the art to change the format of the unprocessed photographed image that goes directly from Fig. 2-120 to Fig. 2-150 to a jpeg in order to get the photographed image in a jpeg format, which is the normal image.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi to include a RAW 
Furthermore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the raw format with a JPEG format as taught in Patwardhan paragraphs 0029-0030 because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, the raw and JPEG format perform the same general and predictable function, the predictable function storing image data. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Also regarding claim 35, Yamanashi fails to explicitly disclose obtaining a color to-be-detected original image from a first lens of the dual-lens camera and a monochrome to-be-detected original image from a second lens of the dual-lens camera; and
wherein the to-be-detected original image comprises the color to-be-detected original image from the first lens and the monochrome to-be-detected original image from the second lens. 
However Watanabe teaches obtaining a color to-be-detected original image from a first lens of the dual-lens camera (201 and 701 in fig. 7A, para. [0155], image sensor 701 receives near-infrared light. Near-infrared light images and a monochrome to-be-detected original image from a second lens of the dual-lens camera (202 and 702 in fig. 7A, para. [0155], the image sensor 702, which receives visible light, can be a normal monochrome image sensor); and
wherein the to-be-detected original image comprises the color to-be-detected original image from the first lens and the monochrome to-be-detected original image from the second lens (output of 201 and 202 in fig. 7A). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi to include the color and monochrome images obtained by the stereo camera of Watanabe because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve the signal quality by using a pattern of near-infrared illumination to spatially separate biological information (Watanabe paragraph 0047) and provide highly accurate biological information (Watanabe paragraph 0048). 


Regarding dependent claim 36, the combination of Yamanashi, Watanabe and Patwardhan teaches wherein the to-be detected feature comprises a skin color, a stain, a red zone, acne, greae, a wrinkle, an eye feature, or a pore, and wherein the eye feature comprises under-eye puffiness, a dark under-eye circle, or an eye fine line (Yamanashi abstract discloses that the to-be detected feature is a wrinkle).


Regarding dependent claim 40, the combination of Yamanashi, Watanabe and Patwardhan discloses further comprising processing the detection result image and the normal result image, using an image matching method and an image fusion method to display the to-be-displayed image (Paragraph 0059 discloses that the image generation unit Fig. 2-150 superimposes the generated wrinkle image, which is the detection result image, and the photographed image, which is the image that does not go through the wrinkle determination  processing arm as seen in Figure 2 that Patwardhan paragraphs 0029-0030 discloses can be converted to a JPEG image to get the photographed JPEG image, which is mapped to the normal JPEG image. By superimposing the two images, the images would have to be matched and fused).


Regarding dependent claim 42, the combination of Yamanashi and Patwardhan discloses further comprising: displaying the to-be-displayed image (Yamanashi paragraph 0059 discloses that the generated wrinkle-enhanced image, which is the output of the superimposition of the generated wrinkle image, which is the detection result image, and the photographed image that does not go through the wrinkle determination  processing arm as seen in 


Regarding independent claim 43, Yamanashi discloses An electronic device, comprising (Yamanashi abstract discloses an apparatus, which is another term for device. This apparatus would have to be electronic to process an image), a non-transitory memory comprising instructions; (Yamanashi paragraph 0062 discloses a storage medium that stores a control program, which would map to instructions), and a processor coupled to the non-transitory memory, wherein the instructions being executed by the processor cause the electronic device to (Yamanashi paragraph 0062 discloses a CPU and a storage medium that stores a control program, which the CPU implements to run the apparatus), determine, in a skin detection mode, a to-be-detected original image based on a to-be-detected feature; (Abstract discloses a wrinkle detection for detecting, and therefore determining, whether a wrinkle is present in the image. Paragraph 0038 discloses a photographing unit that photographs an original image of the user's face. This apparatus would have to be in a skin detection mode as it focuses on analyzing the facial skin of a user), process the to-be-detected original image according to a preset rule corresponding to the to-be-detected feature, to obtain a detection-specific image; (Yamanashi abstract discloses that this process is for wrinkle detection. Therefore, the image processing, which can be a set of rules, applied on the captured image, which is the original image, disclosed in paragraph 0039 corresponds to wrinkle detection to obtain a photographed image, which is the detection-specific image), determine a normal image (The normal image is the photographed image that goes straight from Fig. 2-120 to Fig. 2-150 as seen in Figure 2 and paragraph 0039), detect the detection-specific image to determine a detection result image; (0042 discloses that the photographed image, which is the detection-specific image, is processed by the skin state detection unit Fig. 2-140, which includes the  wrinkle detection processing unit Fig. 3-223, to detect the wrinkle area in the image. 0059 discloses that based on the wrinkled area information that is input from the wrinkle detection processing unit Fig. 3-223, a wrinkle image that indicates the wrinkle area in the photographed image is generated, and this wrinkle image is the detection result image) and determine a to-be-displayed image based on the detection result image and the normal image (Paragraph 0059 discloses that the image generation unit Fig. 2-150 superimposes the generated wrinkle image, which is the detection result image, and the photographed image, which is the normal image that does not go through the wrinkle determination processing arm as seen in Figure 2, to get the generated wrinkle-enhanced image, which is mapped to the to-be-displayed image, which is then displayed on the display unit 160).
original image that is in a raw format or a normal image that is in a Joint Photographic Experts Group (JPEG) format;
Patwardhan evaluates skin tissue pigmentation and further discloses original image that is in a raw format (Patwardhan 0029-0030 discloses that the captured image will be ideally captured and stored in a raw format) and image that is in a Joint Photographic Experts Group (JPEG) format; (Patwardhan 0029-0030 discloses converting images from a raw format to other formats such as jpegs. Therefore it would be obvious for one of ordinary skill in the art to change the format of the unprocessed photographed image that goes directly from Fig. 2-120 to Fig. 2-150 to a jpeg in order to get the photographed image in a jpeg format, which is the normal image.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi to include a RAW image as taught by Patwardhan because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to preserve the purity of the captured information (Patwardhan paragraph 0029-0030). 
Furthermore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the raw format with a JPEG format as taught in Patwardhan paragraphs 0029-0030 because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, the raw and JPEG 

Also regarding claim 43, Yamanashi fails to explicitly disclose a dual-lens camera for obtaining a color to-be-detected original image from a first lens of the dual-lens camera and a monochrome to-be-detected original image from a second lens of the dual-lens camera; and
wherein the to-be-detected original image comprises the color to-be-detected original image from the first lens and the monochrome to-be-detected original image from the second lens. 
However Watanabe teaches a dual-lens camera (6 in fig. 7A) obtaining a color to-be-detected original image from a first lens of the dual-lens camera (201 and 701 in fig. 7A, para. [0155], image sensor 701 receives near-infrared light. Near-infrared light images appear red on the living body as described in para. [0142]) and a monochrome to-be-detected original image from a second lens of the dual-lens camera (202 and 702 in fig. 7A, para. [0155], the image sensor 702, which receives visible light, can be a normal monochrome image sensor); and
wherein the to-be-detected original image comprises the color to-be-detected original image from the first lens and the monochrome to-be-detected original image from the second lens (output of 201 and 202 in fig. 7A). 



Regarding dependent claim 44, the combination of Yamanashi, Watanabe and Patwardhan teaches wherein the to-be detected feature comprises a skin color, a stain, a red zone, acne, grease, a wrinkle, an eye feature, or a pore, and wherein the eye feature comprises under-eye puffiness, a dark under-eye circle, or an eye fine line (Yamanashi abstract discloses that the to-be detected feature is a wrinkle).


Regarding dependent claim 48, the combination of Yamanashi, Watanabe and Patwardhan discloses process the detection result image and the normal result image, using an image matching method and an image fusion method to display the to-be-displayed image (Paragraph 0059 discloses that the image generation unit Fig. 2-150 superimposes the generated wrinkle image, 


Regarding dependent claim 50, the combination of Yamanashi, Watanabe and Patwardhan discloses display the to-be-displayed image (Yamanashi paragraph 0059 discloses that the generated wrinkle-enhanced image, which is the output of the superimposition of the generated wrinkle image, which is the detection result image, and the photographed image that does not go through the wrinkle determination  processing arm as seen in Figure 2 that Patwardhan paragraphs 0029-0030 discloses can be converted to a JPEG image to get the photographed JPEG image, which is mapped to the normal JPEG image, is output to a display unit which would have to display the image).


Regarding independent claim 51, Yamanashi discloses A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium when executed by a processor cause an apparatus to (Yamanashi paragraph 0062 discloses a determine, in a skin detection mode, a to-be-detected original image based on a to-be-detected feature; (Abstract discloses a wrinkle detection for detecting, and therefore determining, whether a wrinkle is present in the image. Paragraph 0038 discloses a photographing unit that photographs an original image of the user's face. This apparatus would have to be in a skin detection mode as it focuses on analyzing the facial skin of a user), process the to-be-detected original image according to a preset rule corresponding to the to-be-detected feature, to obtain a detection-specific image; (Yamanashi abstract discloses that this process is for wrinkle detection. Therefore, the image processing, which can be a set of rules, applied on the captured image, which is the original image, disclosed in paragraph 0039 corresponds to wrinkle detection to obtain a photographed image, which is the detection-specific image), determine a normal image (The normal image is the photographed image that goes straight from Fig. 2-120 to Fig. 2-150 as seen in Figure 2 and paragraph 0039), detect the detection-specific image to determine a detection result image; (0042 discloses that the photographed image, which is the detection-specific image, is processed by the skin state detection unit Fig. 2-140, which includes the  wrinkle detection processing unit Fig. 3-223, to detect the wrinkle area in the image. 0059 discloses that based on the wrinkled area information that is input from the wrinkle detection processing unit Fig. 3-223, a wrinkle image that indicates the wrinkle area in the photographed image is generated, and this wrinkle image is the detection result  and determine a to-be-displayed image based on the detection result image and the normal image (Paragraph 0059 discloses that the image generation unit Fig. 2-150 superimposes the generated wrinkle image, which is the detection result image, and the photographed image, which is the normal image that does not go through the wrinkle determination processing arm as seen in Figure 2, to get the generated wrinkle-enhanced image, which is mapped to the to-be-displayed image, which is then displayed on the display unit 160).
However, Yamanashi does not explicitly disclose original image that is in a raw format or a normal image that is in a Joint Photographic Experts Group (JPEG) format;
Patwardhan evaluates skin tissue pigmentation and further discloses original image that is in a raw format (Patwardhan 0029-0030 discloses that the captured image will be ideally captured and stored in a raw format) and image that is in a Joint Photographic Experts Group (JPEG) format; (Patwardhan 0029-0030 discloses converting images from a raw format to other formats such as jpegs. Therefore it would be obvious for one of ordinary skill in the art to change the format of the unprocessed photographed image that goes directly from Fig. 2-120 to Fig. 2-150 to a jpeg in order to get the photographed image in a jpeg format, which is the normal image.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi to include a RAW image as taught by Patwardhan because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification 
Furthermore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the raw format with a JPEG format as taught in Patwardhan paragraphs 0029-0030 because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, the raw and JPEG format perform the same general and predictable function, the predictable function storing image data. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Also regarding claim 51, Yamanashi fails to explicitly disclose a dual-lens camera for obtaining a color to-be-detected original image from a first lens of the dual-lens camera and a monochrome to-be-detected original image from a second lens of the dual-lens camera; and
wherein the to-be-detected original image comprises the color to-be-detected original image from the first lens and the monochrome to-be-detected original image from the second lens. 
However Watanabe teaches a dual-lens camera (6 in fig. 7A) obtaining a color to-be-detected original image from a first lens of the dual-lens camera (201 and 701 in fig. 7A, para. [0155], image sensor 701 receives near-infrared light. Near-infrared light images appear red on the living body as described in para. [0142]) and a monochrome to-be-detected original image from a second lens of the dual-lens camera (202 and 702 in fig. 7A, para. [0155], the image sensor 702, which receives visible light, can be a normal monochrome image sensor); and
wherein the to-be-detected original image comprises the color to-be-detected original image from the first lens and the monochrome to-be-detected original image from the second lens (output of 201 and 202 in fig. 7A). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi to include the color and monochrome images obtained by the stereo camera of Watanabe because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve the signal quality by using a pattern of near-infrared illumination to spatially separate biological information (Watanabe paragraph 0047) and provide highly accurate biological information (Watanabe paragraph 0048). 


Regarding dependent claim 52, the combination of Yamanashi, Watanabe and Patwardhan discloses process the detection result image and the normal result image, using an image matching method and an image fusion method to display the to-be-displayed image (Paragraph 0059 discloses that the image generation unit Fig. 2-150 superimposes the generated wrinkle image, which is the detection result image, and the photographed image, which is the 


Regarding dependent claim 54, the combination of Yamanashi, Watanabe and Patwardhan discloses display the to-be-displayed image (Yamanashi paragraph 0059 discloses that the generated wrinkle-enhanced image, which is the output of the superimposition of the generated wrinkle image, which is the detection result image, and the photographed image that does not go through the wrinkle determination  processing arm as seen in Figure 2 that Patwardhan paragraphs 0029-0030 discloses can be converted to a JPEG image to get the photographed JPEG image, which is mapped to the normal JPEG image, is output to a display unit which would have to display the image).


Regarding dependent claim 56, it is well-known that in the digital image art that a raw format comprises 10-bit to 16-bit color information (see https://en.wikipedia.org/wiki/Raw_image_format, “Sensor Image Data” section), and that JPEG format comprises 8-bit color information (see https://en.wikipedia.org/wiki/JPEG, “Color Profile” section).



Claims 38-39 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi, Patwardhan and Watanabe (US20180153422) in view of Yamazaki et al. (US2013/0089245).
Regarding claim 38, the combination of Yamanashi, Watanbe and Patwardhan discloses the to-be detected original image is the color to-be-detected original image (Paragraph 0038 of Yamanashi discloses a camera which includes a color image pickup device, which will capture a color image. Patwardhan 0029-0030 discloses that the captured image will be ideally captured and stored in a raw format).
However, the combination of Yamanashi, Watanabe and Patwardhan does not teach identifying that the to-be-detected feature comprises the skin color, the stain or the acne; and determining the color image.
Yamazaki et al. analyzes facial images and discloses teach identifying that the to-be-detected feature comprises the skin color, the stain or the acne; and determining (Paragraph 0014-0115 disclose that the facial image data may be monochrome data when the skin color is to be suppressed. Therefore, it would be obvious that in order to detect skin color, the color image data would be selected. In order to select the color image, the to-be-detected feature must have been identified before selection, and therefore it would have 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi, Watanabe and Patwardhan to identify skin color as taught by Yamazaki et al. because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been because it is preferable to use color image data over monochromatic image data for some purposes (Yamazaki et al. paragraph 0114).



Regarding claim 39, the combination of Yamanashi, Watanabe, Patwardhan, and Yamazaki discloses the method of claim 36 further comprising, identifying that the to-be-detected feature comprises the grease, the wrinkle, the eye feature, or the pore; and determining, in response to the identifying, that the to-be-detected original image is the monochrome to-be-detected original image (Yamazaki paragraphs 0114 discloses selecting a monochrome image depending upon the usage. Yamazaki paragraph 0115 discloses selecting a monochrome image if focusing on wrinkles. In order to select the monochromatic image, the to-be-detected feature must have been identified before selection, and therefore it would have been obvious 


Regarding claim 46, the combination of Yamanashi, Watanabe and Patwardhan discloses the to-be detected original image is the color to-be-detected original image (Paragraph 0038 of Yamanashi discloses a camera which includes a color image pickup device, which will capture a color image. Patwardhan 0029-0030 discloses that the captured image will be ideally captured and stored in a raw format).
However, the combination of Yamanashi, Watanabe and Patwardhan does not teach identifying that the to-be-detected feature comprises the skin color, the stain or the acne; and determining the color image.
Yamazaki et al. analyzes facial images and discloses teach identifying that the to-be-detected feature comprises the skin color, the stain or the acne; and determining (Paragraph 0014-0115 disclose that the facial image data may be monochrome data when the skin color is to be suppressed. Therefore, it would be obvious that in order to detect skin color, the color image data would be selected. In order to select the color image, the to-be-detected feature must have been identified before selection, and therefore it would have been obvious to identify that the to-be-detected feature is the skin color before the color image is selected).



Regarding claim 47, the combination of Yamanashi, Watanabe, Patwardhan, and Yamazaki discloses the method of claim 44 further comprising, identifying that the to-be-detected feature comprises the grease, the wrinkle, the eye feature, or the pore; and determining, in response to the identifying, that the to-be-detected original image is the monochrome to-be-detected original image (Yamazaki paragraphs 0114 discloses selecting a monochrome image depending upon the usage. Yamazaki paragraph 0115 discloses selecting a monochrome image if focusing on wrinkles. In order to select the monochromatic image, the to-be-detected feature must have been identified before selection, and therefore it would have been obvious to identify that the to-be-detected feature are wrinkles before the monochromatic image is selected).


Claims 41, 49, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi, Patwardhan and Watanabe (US20180153422) in view of Thomas (US2013/0058543).
Regarding claim 41, the combination of Yamanashi, Watanabe and Patwardhan does not disclose further comprising: displaying a detection feature option in the skin detection mode; and determining the to-be-detected feature based on selection of a user.
Thomas analyzes a facial image and further discloses further comprising: displaying a detection feature option in the skin detection mode; and determining the to-be-detected feature based on selection of a user (Thomas Figure 8 discloses a user interface. Thomas Paragraph 0104 and Figure 8 disclose a “perform spot analysis option” and “perform wrinkle analysis option”, which are the detection feature options. Based on the user selection of the option, either wrinkle or spot detection will be performed. The apparatus of Yamanashi would have to be in a skin detection mode as it focuses on analyzing the facial skin of a user as disclosed in the abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi, Watanabe and Patwardhan to include selecting a detection feature option as taught in Thomas because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to provide data associated with the state of the customer’s skin (Thomas paragraph 0004).


Regarding claim 49, the combination of Yamanashi, Watanabe and Patwardhan does not disclose display a detection feature option in the skin detection mode; and determine the to-be-detected feature based on selection of a user 
Thomas analyzes a facial image and further discloses display a detection feature option in the skin detection mode; and determine the to-be-detected feature based on selection of a user (Thomas Figure 8 discloses a user interface. Thomas Paragraph 0104 and Figure 8 disclose a “perform spot analysis option” and “perform wrinkle analysis option”, which are the detection feature options. Based on the user selection of the option, either wrinkle or spot detection will be performed. The apparatus of Yamanashi would have to be in a skin detection mode as it focuses on analyzing the facial skin of a user as disclosed in the abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi, Watanabe and Patwardhan to include selecting a detection feature option as taught in Thomas because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to provide data associated with the state of the customer’s skin (Thomas paragraph 0004).


display a detection feature option in the skin detection mode; and determine the to-be-detected feature based on selection of a user 
Thomas analyzes a facial image and further discloses display a detection feature option in the skin detection mode; and determine the to-be-detected feature based on selection of a user (Thomas Figure 8 discloses a user interface. Thomas Paragraph 0104 and Figure 8 disclose a “perform spot analysis option” and “perform wrinkle analysis option”, which are the detection feature options. Based on the user selection of the option, either wrinkle or spot detection will be performed. The apparatus of Yamanashi would have to be in a skin detection mode as it focuses on analyzing the facial skin of a user as disclosed in the abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamanashi, Watanabe and Patwardhan to include selecting a detection feature option as taught in Thomas because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to provide data associated with the state of the customer’s skin (Thomas paragraph 0004).


Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663